CERTIFICATE OF RESOLUTION

I, Gerald Barnard, President of Willemma Corp., a New York Corporation:
certify as follows:

Willemma Corp. (“Willemma”) has authorized and approved the following resolutions:

RESOLVED, that in the Judgment of Willemma, it is in the best interest of Willemma that a
Petition be filed under Subchapter V of Chapter 11 of the United States Bankruptcy Code; and it
is further

RESOLVED, that the Chapter 11 Bankruptcy of Willemma shall be filed in the Bankruptcy
Court for the Southern District of New York; and it is further

RESOLVED, that the Law Office of Charles A. Higgs, 44 S. Broadway, Suite 100, White Plains,
NY 10601 be and hereby is employed as bankruptcy attorney for Willemma; and it is further

RESOLVED, that Gerald Barnard, is authorized to execute and file all petitions, schedules,
motions, lists, pleadings, and other papers on behalf of Willemma, and is authorized to retain and
employ attorney, accountants, and other professionals necessary for the bankruptcy of
Willemma.

Dated: Ossining, New York
December 14, 2020

 
    
  

4

Gerald Barnard, as
Corp.

 

ésident of Willemma
